                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Herbert York,                       )                      Civil Action No. 1:20-2172-RMG
                                    )
                       Plaintiff,   )
                                    )
       v.                           )                          ORDER AND OPINION
                                    )
Officer Bostic; Officer Timmons;    )
and Nurse Cooper,                   )
                                    )
                       Defendants.  )
___________________________________ )

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R”) that

this action be dismissed against these remaining for failure to prosecute. (Dkt. No. 55.) For the

reasons set forth below, the Court adopts the R & R as the order of the Court and dismisses with

prejudice the claims against these Defendants.

I.     Background

       Plaintiff Herbert York proceeds pro se to allege pursuant to 42 U.S.C. § 1983 that

Defendants violated his constitutional rights. Defendants moved for summary judgment. The

Magistrate Judge issued a Roseboro order notifying Plaintiff of the importance of the motion, his

deadline to respond, and that failure to respond could result in summary judgment for

Defendants. (Dkt. No. 51.) Plaintiff filed no response. Plaintiff also did not respond to the

Magistrate Judge’s instruction that he notify the Court whether he intends to continue

prosecuting this case. Plaintiff was specifically notified that failure to respond to the order could

result in dismissal of his claims. (Dkt. No. 53.) The Magistrate Judge now recommends the

claims be dismissed for failure to prosecute. Plaintiff files no objection to the recommendation,

which was returned as undeliverable because he apparently did not notify the court of his change




                                                 -1-
of address. (Dkt. No. 57.) The Court previously dismissed claims as to other Defendants for

Plaintiffs failure to prosecute. (Dkt. No. 34.)

II.    Legal Standard

       The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

Where there are no objections to the R & R, the Court reviews the R & R to “only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.” Fed.

R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983) (“In the absence of objection . . . we do not believe that it requires any explanation.”).

III.   Discussion

       “If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b).

Plaintiff’s failure to respond to Defendant’s motion and the Magistrate Judge’s orders indicate

his intent not to continue prosecuting the claims.        This subjects the claims to sua sponte

dismissal. See Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (“The authority of a court

to dismiss sua sponte for lack of prosecution has generally been considered an ‘inherent power,’

governed not by rule or statute but by the control necessarily vested in courts to manage their

own affairs so as to achieve the orderly and expeditious disposition of cases.”). The Court

therefore finds that the Magistrate Judge correctly concluded that this action should be dismissed

with prejudice pursuant to Rule 41(b). See Davis v. Williams, 588 F.2d 69, 70-71 (4th Cir. 1978)

(dismissal with prejudice for failure to prosecute pursuant to Rule 41(b) is not abuse of discretion

where plaintiff “is not blameless” and “there was a long history of delay”).


                                                  -2-
IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 55) as the order of

the Court and DISMISSES WITH PREJUDICE the claims against these remaining

Defendants. The Clerk is directed to close this action.

       AND IT IS SO ORDERED.



                                                     s/ Richard Mark Gergel
                                                     Richard Mark Gergel
                                                     United States District Judge
June 15, 2021
Charleston, South Carolina




                                               -3-
